In view of the uncontradieted evidence of loss of rental between the date of expiration of the original lease and the date of the trial, the verdict for the defendant was *732contrary to the evidence. It was based upon the assumption that thereafter during the unexpired term of the renewals the rental value of the store would drop to less than sixty dollars per month, so that the lease would be in fact an asset. There appears to be no evidence to sustain such assumption. We think the verdict of the jury was contrary to the law as charged by the learned trial justice, and contrary to the evidence. Judgment and order reversed upon the law and the facts, and a new trial granted, with costs to appellant to abide the event. Blaekmar, P. J., Rich, Kelly, Manning and Kelby, JJ., concur.